zDETAILED CORRESPONDENCE
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The use of the term “Liberty Link”, which is a trade name or a mark used in commerce, on pg 57, lines 4-5, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
Claim 13 is drawn to a soybean plant that comprises a locus conversion and otherwise comprises all of the physiological and morphological characteristics of soybean variety 5PLRA45 when grown under the same environmental conditions.  Claims 14-15 further limit the locus conversion or the manner in which it was introduced.
The specification, on pg 10, line 27, to pg 11, line 2, defines “Locus conversion” as follows:
LOCUS CONVERSION. Refers to seeds, plants, and/or parts thereof developed by backcrossing or genetic transformation wherein essentially all of the desired morphological and physiological characteristics of a variety are recovered in addition to at least one locus which has been transferred into the variety by introgression, backcrossing or genetic transformation. The locus can be a native locus, a transgenic locus, or a combination thereof.

The recitation “a” before “locus conversion” means one or more. Additionally, the specification at pg 10, line 27, to pg 11, line 2, and pg 26, lines 22-27, indicates one or more locus conversions are encompassed.
Parent claim 12 limits the locus conversion to a trait selected from the group consisting of male sterility, a site-specific recombination site, abiotic stress tolerance, altered phosphate, altered antioxidants, altered fatty acids, altered essential amino acids, altered carbohydrates, herbicide resistance, insect resistance, and disease resistance.  However, each of these can be achieved in multiple ways, involving multiple genes.   
Thus, the claim, and the claims dependent upon it, are drawn to a plant can have any number of locus conversions relative to 5PLRA45, including multiple that affect the same trait.  The claimed plant can differ from 5PLRA45 in numerous characteristics. 
The plant of 5PLRA45 is not disclosed as having a locus conversion or differing from the 
The specification describes no structural features that distinguish plants that differ from 5PLRA45 in numerous characteristics from other soybean plants.
The specification describes no plants that differ from 5PLRA45 in numerous number of characteristics. The specification only describes 5PLRA45.
These claims are "reach through" claims in which the specification has described a starting material and at least one method step, however, they have not described the resulting product that they are claiming, where the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
This portion of the rejection can be overcome by amending claim 13 to indicate the plant has a single locus conversion (that is, one, and only one, locus conversion) otherwise has all of the morphological and physiological characteristics of 5PLRA45.  The plant of claim 18 is not included in this rejection because it is limited to having a single locus conversion.  

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims all require soybean seed 5PLRA45.

The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  
If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  So long as the number of seeds deposited complies with the requirements of the IDA where the deposit is made, the USPTO considers such a compliant submission as satisfying the rules under 37 CFR 1.801 through 1.809. 
It is noted that Applicant intends to deposit seeds for 5PLRA45 at the ATCC (pg 56), but there is no indication that the seeds have been deposited.  Further, there is no affirmative statement in the specification that all restrictions upon availability to the public will be irrevocably removed upon granting of the patent.  
If the deposit of these seeds is made and accepted under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  
If the deposit has not been made and accepted under the Budapest Treaty, then in order to certify that the deposit, meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;

(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification.  See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Carden et al (2015, US 10,064,364) in view of De Beuckeleer et al (2011, US 8,017,756).
The claims are drawn to a soybean plant and seed of variety 5PLRA45, methods of suing it and modifications thereof.
Carden et al teach soybean plant and seed 5PHGS54, which like 5PLRA45 has 
The plants also have the same or very similar values for traits affected by QTLs, including Phytophthora resistance field tolerance, relative maturity, harvest standability, field emergence, iron deficiency chlorosis, sudden death syndrome, soybean cyst nematode race 3, downy mildew, charcoal rot, and frogeye leafspot resistances, while mold tolerance, canopy width, height/maturity ratio, protein and oil content, seed shape, leaf and hypocotyl colors, shattering, and seed size score.  
Carden et al also teach that glufosinate resistance event A5547-127 should be introduced into their soybean plant (column 26, lines 3-10).
The soybean plant and seed taught by Carden et al does not have glufosinate resistance.
De Beuckeleer et al teach soybean plants with glufosinate resistance event A5547-127 (column 26, line 34-42;  column 24, lines 48-53).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the soybean plant and seed taught by Carden et al to backcross in the glufosinate resistance event A5547-127 described in De Beuckeleer et al.  One of ordinary skill in the art would have been motivated to do so because Carden et al teach that glufosinate resistance event A5547-127 should be introduced into their soybean plant (column 26, lines 3-10) and specially cite De Beuckeleer et al.   
One of ordinary skill in the art would use the backcross conversion methods taught in Carden et al (column 16, line 28, to column 19, line 9), selecting for the phenotype of the recurrent patent, 5PHGS54, at each backcross (column 18, lines 28-38).  
One of ordinary skill in the art would have expected the soybean plant of Carden et al in 
Whether one of skill in the art selects for a progeny that retains 5PHGS54’s glyphosate resistance is a matter of design choice.  One of ordinary skill in the art could easily desire a plant with both glyphosate and glufosinate resistances or just glufosinate resistance, depending on if one intended to grow the soybean in fields where the weds were glyphosate resistant;  if that were the case, then glyphosate resistance would not be needed in the soybean plant because glyphosate would not kill the weeds.
Carden et al describes their seed further comprising a transgene, including one that confers male sterility, a site-specific recombination site, abiotic stress tolerance, altered phosphate, altered antioxidants, altered fatty acids, altered essential amino acids, altered carbohydrates, herbicide resistance, insect resistance, or disease resistance, plants growth from the seed, methods of applying plant breeding techniques to the plant, methods of harvesting seed from a cross of the seed with another plant, methods of isolating nucleic acids from the plant or seed, locus converted plants including ones that confer male sterility, a site-specific recombination site, abiotic stress tolerance, altered phosphate, altered antioxidants, altered fatty acids, altered essential amino acids, altered carbohydrates, herbicide resistance, insect resistance, disease resistance, or those comprising a transgene encoding a Bt toxin, and where the locus conversion is introduced by backcrossing or transformation, and products produced from the plant (claims 1-20;  column 16, line 16, to column 25, line 27;  paragraph spanning columns 14-15;  column 1, lines 43-63).  It would have been obvious to one of ordinary skill in the art to modify and/or use the glufosinate resistant soybean of Carden et al in view of De Beuckeleer et 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662